Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 11/16/2020.
Claims 36-61 are amended and pending. Claims 1-35 are cancelled. 
Rejection of claims 36, 37, 39, 43, 44, 46, 50, 51, 53, 56, 57 and 59 under 112(b) are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 36-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that although Wittberg was used in previous rejection, the interpretation of the reference is different than before as set forth in rejection below. As such, Examiner notes that applicant’s arguments do not apply the rejection set forth in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-39, 42-49, 50-53, 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg et al. (WO 2013/162439 A2) in view of Kim et al. (US 2014/0105049 A1). 

Regarding claims 36, 50, Wittberg discloses a method of reporting channel state information (CSI) from a wireless device to a radio node, the wireless device being wirelessly connected or connectable to the radio node, the method or the wireless device comprising a processor and a memory, said memory containing instructions executable by said processor (see page 7, lines 1-31) whereby said wireless device is configured to: 
store, at the wireless device, a plurality of different CSI configurations (page 4, line 27-page 5, line 5, discloses different CSI configurations with different parameters such as timers/delay and periods), each of the plurality of different CSI configurations being associated with a respective one of a plurality of different CSI states (see fig. 2-5, discloses at least discloses two different configurations associated with two different CSI states, wherein the first CSI state is operating as DRX short cycle and second is operating at DRX long cycle, see also page 12, lines 24-29), wherein each of the plurality of different CSI configurations comprises one or more parameters for reporting CSI while the wireless device is in the respective CSI state (page 4, line 27-page 5, line 5, discloses a first state or active state has a higher periodicity, while a second state or inactive state has lower periodicity, corresponding to short and long DRX cycles, see also page 5, lines 31-page 6, line 16, see page 12, lines 24-29) and including at least one transition criterion for a state transition between the respective CSI state and another of the plurality of different CSI states (see page 10, line 25-page. 12, line 18, fig. 4-5, discloses at least one transition criterion such as time value X which is used to cause the UE to transition between 
determining, by the wireless device, a state transition to a CSI state among the plurality of different CSI states responsive to detecting that a corresponding transition criterion is fulfilled (see page 10, lines 25-page 12, line 18, discloses determining the cycle the UE is in based on the value of X, such as before X being in active cycle with higher periodicity, or after X as being in inactive cycle with lower periodicity); and 
reporting the CSI according to the CSI configuration associated with the CSI state resulting from the determination (see fig. 2-5, discloses transmission of CSI based on UE being in different states).
Although, Wittberg discloses different CSI states and switching between different states using at least one transition criterion as noted above, it fails to disclose wherein the CSI configurations comprises at least one transition criteria, in other words, transition criterion as part of CSI configuration. 
Kim discloses using DRX configuration including timers to determine the particular state that the UE is operating under and using the configuration to determine if CSI is to be reported (see par. 0092-0095, discloses using DRX setting as configuration for determining if the UE is in 
Therefore, given that the configuration are used in determining the state transition criterion, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the criterion within each of the plurality of CSI configurations or grouping with CSI configurations, such that the information can be configured with CSI configuration. 
The motivation for doing so would allow configuring the various states of CSI using single configuration by grouping the information together. 

Regarding claims 43, 56, Wittberg discloses a device or method for receiving channel state information (CSI) from a wireless device at a radio node providing radio access to the wireless device, the device comprising a processor and a memory, said memory containing instructions executable by said processor (see page 7, lines 1-31) whereby said device is configured to: 
transmit at least one configuration message to the wireless device, the at least one configuration message comprising or being indicative of at least one of a plurality of different CSI configurations (page 4, line 27-page 5, line 5, discloses different CSI configurations with different parameters such as timers/delay and periods), each of the plurality of different CSI configurations being associated with a respective one of a plurality of different CSI states of the wireless device (see fig. 2-5, discloses at least discloses two different configurations associated with two different CSI states, wherein the first CSI state is operating as DRX short cycle and second is operating at DRX long cycle, see also page 12, lines 24-29), wherein each of the 
transmit a control command controlling the wireless device to determine the state transition to a CSI state among the plurality of different CSI states responsive to detecting that the corresponding transition criterion is fulfilled based on CSI configurations stored at the wireless device (see page 3, lines 15-24, discloses explicit request for CSI by eNB, which would cause the wireless device to determine the corresponding state, the control signal can also be interpreted as DRX configuration of short and long cycle); and 

Although, Wittberg discloses different CSI states and switching between different states using at least one transition criterion as noted above, it fails to disclose wherein the CSI configurations comprises at least one transition criteria, in other words, transition criterion as part of CSI configuration. 
Kim discloses using DRX configuration including timers to determine the particular state that the UE is operating under and using the configuration to determine if CSI is to be reported (see par. 0092-0095, discloses using DRX setting as configuration for determining if the UE is in active mode or not, and determining to send the CSI based on the determination that UE is in active mode). 
Therefore, given that the configuration are used in determining the state transition criterion, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the criterion within each of the plurality of CSI configurations or grouping with CSI configurations, such that the information can be configured with CSI configuration. 
The motivation for doing so would allow configuring the various states of CSI using single configuration by grouping the information together. 

Regarding claims 37, 44, 51, 57, Wittberg discloses the method wherein, according to the CSI configuration associated with the active CSI state, the CSI is periodically reported by the 

Regarding claims 38, 45, 52, 58, Wittberg discloses the method wherein a transition criterion for the transition to the active CSI state includes at least one of an arrival of uplink data, a reception of downlink data, and a change of the CSI (see page 1, lines 17-page 2, line 28, discloses an active time when any of the conditions recited are met, one of the condition in this portion is uplink and downlink activity, which includes reception of downlink data).

Regarding claims 39, 46, 53, 59, Wittberg discloses the method wherein the CSI is reported more frequently in the active CSI state than in the inactive CSI state (fig. 2-5, discloses that during short cycle, the periodicity of reporting CSI is higher than longer cycle).
	
Regarding claims 42, 49, Wittberg discloses a non-transitory computer-readable medium comprising, stored thereupon, a computer program product comprising program code portions for performing the steps of claims 36 or 43 when the computer program product is executed on one or more computing devices (see page 7, lines 1-31). 

Claims 40, 47, 54, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg in view of Kim as applied to claim 36, 43, 50, 56 above, and further in view of Yin et al. Yin et. al. (US 2012/0127869 A1, referred to as Yin from hereon).


Wittberg fails to disclose but Yin further discloses reporting CSI in the inactive state triggered by a request and an event according to the CSI configuration associated with the inactive CSI and a change of the CSI according to the CSI configuration associated with the inactive state (see fig. 8, 802, describes a trigger from an eNodeB and an event or change of CSI such as availability of multiple CSI reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include reporting CSI in the inactive state triggered by a request and an event according to the CSI configuration associated with the inactive CSI and a change of the CSI according to the CSI configuration associated with the inactive state as described by Yin. 
The motivation for doing so would be to allow aperiodic reporting of CSI in inactive state.

Claims 41, 48, 55, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg in view of Kim as applied to claims 36, 43, 50, 56 above, and further in view of Chen et al. (US 2012/0220286 A1, referred to as Chen from hereon).

Regarding claims 41, 55, Wittberg discloses the method wherein the reporting of the CSI includes transmitting the CSI on a shared radio resource of a Radio Access Network (RAN) or the radio node (see page 3, lines 19-23). Wittberg fails to disclose but Chen discloses the shared radio resource being assigned to two or more wireless devices, the method further comprising the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include retransmission as described by Chen to allow successfully delivering the CSI. 

Regarding claim 48, 61, Wittberg discloses the method wherein the CSI is received on a shared radio resource of a Radio Access Network (RAN) or the radio node (see page 3, lines 19-23).  Wittberg fails to disclose but Chen discloses the method further comprising the steps of: detecting a collision on shared radio resource (par. 0008, describes collision); transmitting a scheduling grant responsive to the detected collision on the shared radio resource (paragraph 0013); and receiving the CSI according to the scheduling grant (Paragraph 0013, describes retransmitting the CSI by triggering an explicit grant).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include retransmission as described by Chen to allow successfully delivering the CSI. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kaikkonen et al. (US 2020/0229002 A1) – discloses a timer used to configure UE in different modes.
Lee et al. (US 2015/0163740 A1) – configuration of UE in different cycles of DRX.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Nishant Divecha/            Primary Examiner, Art Unit 2466